Citation Nr: 0614873	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

The veteran's bilateral hip disability, subsequently 
determined to be symptoms of his ankylosing spondylitis, was 
manifested from June 8, 2001 to December 22, 2003 by episodes 
of flare-up of low back pain and bilateral hip pain every six 
to eight weeks and lasting for one to two days, flexion of 
the lumbar spine to 100 degrees, extension to 10 degrees, and 
lateral flexion and lateral rotation to 20 degrees. 

CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation from 
June 8, 2001 to December 22, 2003 for the veteran's bilateral 
hip disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5240 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected bilateral hip disability has 
been rated noncompensably disabling by the RO under the 
provisions of Diagnostic Code 5299-5025.  38 C.F.R. §§ 4.20, 
4.27, 4.71a.  Diagnostic Code 5299 refers generally to 
orthopedic disabilities and is not associated with any 
specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 10 percent 
disability rating is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms when continuous 
medication is required for control.  A 20 percent rating is 
assigned when it is episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 40 percent rating is assigned when there is that are 
constant, or nearly so, and refractory to therapy.  A note 
under Diagnostic Code 5025 states that widespread pain means 
pain in both the left and right sides of the body, that is 
both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

The Board notes that a May 2005 rating decision granted 
service connection for ankylosing spondylitis of the lumbar 
spine and an evaluation of 40 percent was assigned effective 
December 22, 2003.  

VA regulations require that the lumbosacral and sacroiliac 
joint be considered as one anatomical segment for rating 
purposes. See 38 C.F.R. § 4.66.  Thus, simultaneous 
compensation for the ankylosing spondylitis of the lumbar 
spine together with those related to the veteran's bilateral 
hip disability under the criteria for fibromyalgia would not 
be possible as this would entail pyramiding, that is, 
duplicate compensation for identical symptoms. This practice 
is prohibited. 38 C.F.R. § 4.14.  

As the veteran is being compensated for his bilateral hip 
symptomatology in the 40 percent rating for ankylosing 
spondylitis effective December 22, 2003, the Board finds that 
veteran's hip symptomatology should also be rated pursuant to 
disabilities of the spine prior to December 22, 2003.  

Regulations for the disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As such, the Board will evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version would accord him the 
highest rating.  There is no precedential case law or General 
Counsel opinion that prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the veteran is entitled to the 
most favorable of the versions of a regulation that was 
revised during his appeal, allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider whether an increased rating 
is warranted under the "old" criteria at any time and 
whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at 
any time on or after September 26, 2003.  
The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) were as follows:  

*	10 percent = slight limitation of motion
*	20 percent = moderate limitation of motion
*	40 percent = severe limitation of motion

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria (discussed in more detail 
below) and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).   In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  The 
Board concludes it is reasonable, then, to consider the 
current definition of normal range of spine motion when 
rating spine disabilities under the old criteria. 

For VA compensation purposes under the revised General Rating 
Formula for Diseases and Injuries of the Spine, see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005), normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees and left and right lateral rotation are 0 
to 30 degrees.  "Combined range of motion" under the 
General Rating Formula refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion 
and left and right rotation.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion noted above are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is rounded up to the nearest 
five degrees.

In exceptional cases, an examiner may state that because of 
age, neurologic disease or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine of a particular individual should be considered normal 
for that individual, even if it does not conform to the 
"normal range of motion" defined above.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for the individual will be 
accepted.

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective on September 26, 2003, subjective 
criteria for limitation of motion such as "slight" to 
"moderate" to "severe" were replaced with objective 
criteria based on range of motion measurements.  Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) was 
eliminated.  The criteria of the General Rating Formula, as 
they pertain to ankylosing spondylitis of the lumbar spine, 
are as follows:

*	10 percent = forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater that 235 
degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height
*	20 percent = forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis or 
abnormally kyphosis
*	40 percent = forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine
*	50 percent = unfavorable ankylosis of the entire 
thoracolumbar spine
*	100 percent = unfavorable ankylosis of the entire spine

[The Board has edited the rating criteria to remove 
references to disabilities of the cervical spine, since the 
question at issue here is the veteran's lumbar spine.]

The Board notes that from the time the veteran filed his 
claim in June 2001 until the December 22, 2003, the most 
motion limitation was exhibited during his September 2001 VA 
examination.  Lumbar flexion was to 100 degrees, extension 
was to 10 degrees, side bending for each side was to 20 
degrees, and rotation for each side was to 20 degrees.  

The Board concludes that, prior to December 22, 2003, a 10 
percent schedular rating is warranted for limitation of 
lumbar spine motion under the old and the new rating 
criteria.

With respect to the old rating criteria, the June 2001 VA 
examiner's report showed range of motion that could 
reasonably be classified as slight in extent.  There was no 
limitation of flexion, only slightly more limitations with 
lateral flexion and lateral rotation, and moderate limitation 
with extension.  

Not all criteria need to be shown to warrant a higher rating, 
but there must be sufficient evidence to conclude that the 
disability approximates that consistent with a higher rating.  
In addition to some of the criteria shown for the 10 percent 
rating for limitation of motion, the Board must consider the 
severity of functional loss shown.  38 C.F.R. §§ 4.40, 4.45.  
The examiner noted that the September 2001 examination was 
conducted during a period of quiescent symptoms, that 
symptoms elicited from the veteran were compatible with the 
diagnosis and that during flare-ups of symptoms which 
occurred with varying frequency, the physical findings of the 
examination could be significantly different.  However, the 
veteran stated that other than when he has flare-ups, he 
experiences very little discomfort.  All in all, taking into 
account the functional loss and pain with motion, it is clear 
his disability approximates a slight  level warranting a 10 
percent rating.  

The Board concludes a rating higher than 10 percent could not 
be assigned, however, for the orthopedic manifestations of 
the veteran's disability.  In order to warrant a 20 percent 
rating under Diagnostic Code 5292, the veteran's limitation 
of lumbar spine motion would have to be moderate.  With full 
flexion at all times, the remaining limitations of motion 
would have to be significantly limited for his overall 
disability level to be moderate.  He has only had moderate 
limitation with extension (10/30) and slight limitations with 
side bending (20/30) and lateral rotation (20/30).  The Board 
has taken into account the functional impairment shown in 
assigning him a 10 percent rating.  Without any greater 
impairment, his disability cannot reasonably be classified as 
moderate.

With respect to the new rating criteria, the veteran also 
meets the schedular requirements for a 10 percent rating.  A 
rating in excess of 10 percent for the veteran's orthopedic 
manifestations of his lumbar spine disability is not 
appropriate as the next higher applicable rating of 20 
percent is only warranted for forward flexion of the 
thoracolumbar spine greater than 30 but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or, muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
At the September 2001 VA examination, the veteran 
demonstrated full flexion, extension limited to 10 degrees, 
lateral bending bilaterally limited to 20 degrees, and 
rotation bilaterally limited to 20 degrees.  Thus, the 
veteran demonstrated a combined range of motion of 190.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  A review of the record 
reveals that during the appeal period, there was no weakness.  
The veteran was noted to ambulate without evidence of limp at 
the September 2001 VA examination and he was noted to get on 
and off the examining table and turn from side to side with 
ease.  While the VA examiner noted that during a flare-up, 
the physical findings would be significantly different, there 
is no evidence reflecting additional disability due to pain 
or weakness and excess fatigability, weakened movement, and 
incoordination.  Thus, there is no evidence necessary for 
additional compensation under the criteria set forth in 
DeLuca. See also 38 C.F.R. § 4.40, 4.45.

Therefore, for the reasons given above, the Board concludes 
the veteran is entitled to a 10 percent disability rating for 
his bilateral hip symptomatology under either the old or new 
rating criteria for the spine from the date of the veteran's 
claim on June 8, 2001 until December 2003 when the RO 
established a 40 percent rating under Diagnostic Code 5240.  


Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

A letter dated in November 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2004.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in September 
2001 and March 2005. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The September 2001 and March 2005 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

Entitlement to a 10 percent evaluation for ankylosing 
spondylitis is granted from June 8, 2001 to December 22, 2003 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


